Citation Nr: 1015591	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Entitlement to service connection for depression, to 
include as secondary to service-connected lumbar spine 
disability and right hip fracture.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.I.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2010.  A 
transcript is of record.

This claim was previously before the Board in December 2008, 
at which time the Board remanded the Veteran's claim for 
additional development.  Although the Board regrets any 
further delay, additional development is needed before the 
claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  The law particularly required VA to obtain any 
relevant records held by any Federal department or agency.  
38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002 & Supp. 2009).

A report of contact in the Veteran's claims file indicates 
that in September 2006 the Social Security Administration 
called to verify the Veteran's monthly benefits.  The Veteran 
testified at the March 2010 hearing that he had been 
determined to be disabled by the Social Security 
Administration (SSA) three to four years before, based upon 
his back disability and depression.  The underlying records 
from SSA are not in evidence.  The VCAA requires that VA 
obtain the SSA records, unless it is reasonably certain and 
documented that such records do not exist or that further 
efforts to obtain these records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that all 
VCAA notice obligations have been satisfied 
in accordance with the law and pertinent 
Court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent. 

2.	Request a copy of the records which were the 
basis of SSA's determination that the 
Veteran is disabled under SSA criteria, to 
include medical and examination reports.

3.	Thereafter, readjudicate the Veteran's claim 
for an evaluation in excess of 20 percent for 
a low back disability and service connection 
for depression.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

